JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing, and the motion for judicial notice, it is
ORDERED AND ADJUDGED that the district court’s orders filed September 19, 2014, and October 17, 2014, be affirmed. Appellant has identified no error in the district court’s holding that the claims against the United States are barred by sovereign immunity, see 28 U.S.C. § 1346(b)(1), and the claims against the individual defendants are barred by absolute immunity, see Gray v. Poole, 275 F.3d 1113, 1118 (D.C.Cir.2002). It is
FURTHER ORDERED that the motion for judicial notice be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.